      Case: 3:21-cv-00059-DMB-RP Doc #: 19 Filed: 07/09/21 1 of 2 PageID #: 95




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JOSHUA SISCO                                                                          PLAINTIFF

V.                                                                     NO. 3:21-CV-59-DMB-RP

UNIVERSITY OF MISSISSIPPI, and
GLENN BOYCE                                                                       DEFENDANTS


                                             ORDER

       On March 19, 2021, Joshua Sisco filed a complaint in the United States District Court for

the Northern District of Mississippi against the University of Mississippi and its Chancellor Glenn

Boyce, in his official capacity. Doc. #1. The complaint asserts claims for disability discrimination

under Section 504 of the Rehabilitation Act and under the Americans with Disabilities Act. Id. at

7–8. On June 7, 2021, the defendants filed a motion to dismiss Sisco’s claims. Doc. #10.

       Two weeks later, Sisco filed as of right an amended complaint, Doc. #14, and a motion to

deny the defendants’ motion to dismiss as moot based on the filing of the amended complaint,

Doc. #15. On July 6, 2021, the defendants filed a motion to dismiss the amended complaint, Doc.

#16, and a response to Sisco’s motion to deny the first motion to dismiss, Doc. #18. The

defendants’ response states that they “do not object to the Court considering the merits only of

their Motion to Dismiss Plaintiff’s First Amended Complaint, but do not agree that Plaintiff has

cured the insufficiencies in his pleadings or otherwise addressed Defendants’ arguments for

dismissal by amending his complaint.” Id. at 2.

       Upon consideration, Sisco’s motion [15] is GRANTED as unopposed. The defendants’

motion to dismiss the original complaint [10] is DENIED as moot. The Court will consider the

merits of the defendants’ motion to dismiss the amended complaint.
Case: 3:21-cv-00059-DMB-RP Doc #: 19 Filed: 07/09/21 2 of 2 PageID #: 96




SO ORDERED, this 9th day of July, 2021.

                                          /s/Debra M. Brown
                                          UNITED STATES DISTRICT JUDGE




                                    2
